PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
YU et al.
Application No. 15/813,667
Filed: 15 Nov 2017
For: VEHICLE RADAR SETTING METHOD

:
:
:	DECISION ON PETITION
:
:
:


This decision is in response to the renewed “PETITION TO ACCEPT A DELAYED CLAIM FOR PRIORITY UNDER 37 CFR § 1.78(a)(3) and/or 37 CFR § 1.55(e),” filed 1 December 2021. This matter is being properly treated under 37 CFR 1.55(e) as a petition to accept an unintentionally delayed claim under 35 U.S.C. 119(a)-(d) or (f), or 35 U.S.C. 365 (a) or (b), for the benefit of priority to the foreign application listed on the concurrently-filed updated Application Data Sheet (ADS).

The petition is DISMISSED.

A review of the record indicates that applicant did not include a proper reference to the foreign application, for which priority is now sought, within the period specified in 37 CFR 1.55(d). The underlying application issued as U.S. Patent No. 10,977,019 on 13 March 2021. Therefore, the appropriate avenue of relief for adding the priority claim to prior-filed foreign application after issuance of the application into a patent is by way of a grantable petition under 37 CFR 1.55(e), a request for a certificate of correction, and the certificate of correction fee. See MPEP § 1481.03(II).

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1)	The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or (b) in an application data sheet (§ 1.76(b)(6)), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;
(2)	A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies;
(3)	The petition fee as set forth in § 1.17(m); and


Requirements (2) and (3) were previously satisfied with the original petition filed on 26 April 2021. The renewed petition filed 1 December 2021 satisfies requirement (1) with the submission of a corrected ADS in compliance with 37 CFR 1.76.  

With respect to item (4), petitioner has again failed submit a proper statement of unintentional delay. In this regard, the original petition states: “[t]he entire delay between the date the claim was due under 37 CFR 1.55(e)(4) and the date the claim was filed was unintentional.” Petitioner is required to state that “the entire delay between the date the claim was due under 37 CFR 1.55(d) and the date the claim was filed was unintentional” (emphasis added). Petitioner did not provide such a statement in the renewed petition filed 1 December 2021. 

Correction is required upon renewed petition.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
40l Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web1


Any questions concerning this matter may be directed to Katherine Zalasky McDonald at (571) 270-7064.

/ALESIA M. BROWN/
Alesia M. Brown
Attorney Advisor
Office of Petitions




    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web, call the Patent Electronic Business Center at (866) 217-9197)).